Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comments Regarding 112 6th Paragraph
Regarding claims 8-14, “A memory storage device, comprising: a connection interface unit, configured to couple to a host system; a rewritable non-volatile memory module which comprises a plurality of management units; and a memory control circuit unit,“ has invoked 112 6th paragraph.  Further, the Examiner has determined that there is adequate structure for showing how those units are being implemented as a combination of physical and programmable storage and circuitry (See Fig. 4 and 5; Paragraphs 0041-0048 of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0013030 (YEH et al) in view of US 2015/0324284 (KIM et al).

With respect to claim 1, YEH teaches memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of management units, and the memory control method comprises: maintaining first management information in the rewritable non-volatile memory module, wherein the first management information is used for identifying a first management unit among the plurality of management units and maintaining mapping information from the rewritable non-volatile memory module in a data merge operation [Abstract; Par. 0011-0013; Par. 0051; Par. 0055-0056; Par. 0073-0076]. YEH fails to specifically teach collecting first valid data from the first management unit according to the first management information without reading first mapping information from the rewritable non-volatile memory module in a data merge operation. However, KIM teaches memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of management units (nonvolatile memory system comprising a nonvolatile memory device including a user area and a meta area, the user area being configured to store user data) [Par. 0018-0021], and the memory control method comprises: maintaining first management information in the rewritable non-volatile memory module, wherein the first management information is used for identifying a first management unit among the plurality of management units (the user area including a plurality of memory blocks, the meta area being configured to store a mapping table and a bitmap, the bitmap including a plurality of sub-bitmaps, each of the plurality of sub-bitmaps corresponding to a respective memory block among the plurality of memory blocks) [Par. 0021]; collecting first valid data from the first management unit according to the first management information without reading first mapping information from the rewritable non-volatile memory module in a data merge operation (memory controller to generate an effective page layout on the basis of effective information of a mapping table including information on mapping between a logical page number and a physical page number without scanning a spare area of a source block in which a garbage collection will be performed) [Par. 0047; Par. 0099-0100; Par. 0119-0121], wherein the first mapping information comprises logical-to-physical mapping information related to the first valid data (plurality of sub-mapping tables includes address translation information of the user data stored in the user area) [Par. 0018-0021); and storing the collected first valid data into a recycling unit (memory controller is configured to select a destination block among the plurality of memory blocks, and to copy data in the valid pages of the source block to the destination block based on the generated valid page layout) [Par. 0018; Par, 0095-0097]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a 
 
With respect to claims 8 and 15, memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of management units, and the memory control method comprises: maintaining first management information in the rewritable non-volatile memory module, wherein the first management information is used for identifying a first management unit among the plurality of management units and maintaining mapping information from the rewritable non-volatile memory module in a data merge operation [Abstract; Par. 0011-0013; Par. 0051; Par. 0055-0056; Par. 0073-0076]. YEH fails to specifically teach collecting first valid data from the first management unit according to the first management information without reading first mapping information from the rewritable non-volatile memory module in a data merge operation. However, LEE teaches memory storage device, comprising: a connection interface unit, configured to couple to a host system; a rewritable non-volatile memory module which comprises a plurality of management units; and a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, wherein the memory control circuit unit is configured (nonvolatile memory system comprising a nonvolatile memory device including a user area and a meta area, the user area being configured to store user data the user area including a plurality of memory blocks, the meta area being configured to store a mapping table and a bitmap, the bitmap including a plurality of sub-bitmaps, each of the plurality of sub-bitmaps corresponding to a respective memory block among the plurality of memory blocks) [Par. 0018-0021], the memory control circuit unit is further configured to collect first valid data from the first management unit according to the first management information without reading first mapping information from the rewritable non-volatile memory module in a data merge operation (memory controller to generate an effective page layout on the basis of effective information of a mapping table including information on mapping between a logical page number and a physical page number without scanning a spare area of a source block in which a garbage collection will be performed) [Par. 0047; Par. 0099-0100; Par. 0119-0121], wherein the first mapping information comprises logical-to-physical mapping information related to the first valid data (plurality of sub-mapping tables includes address translation information of the user data stored in the user area) [Par. 0018-0021), and the memory control circuit unit is further configured to send a write command sequence which instructs a storing of the collected first valid data to a recycling unit (memory controller is configured to select a destination block among the plurality of memory blocks, and to copy data in the valid pages of the source block to the destination block based on the generated valid page layout) [Par. 0018; Par, 0095-0097]. Therefore, it would have been 

With respect to claims 2, 9, and 16, LEE teaches the memory control method wherein a step of collecting the first valid data from the first management unit according to the first management information without reading the first mapping information from the rewritable non-volatile memory module comprises: reading second management information from the first management unit, wherein the second management information is used for identifying at least one first physical unit stored with the first valid data in the first management unit; and collecting the first valid data from the at least one first physical unit according to the second management information (generating a valid page layout constituted by valid pages among pages included in the source block on the basis of the loaded mapping table, the sub-bitmap may include information of a valid mapping table with respect to the selected source block and performing a garbage collection operation with respect to the source block and the destination block on the basis of the generated valid page layout) [Par. 0105-0109].

(memory controller to control user area may be an area storing user data, and the meta area may be an area storing a mapping table and a bitmap, a plurality of sub-bitmaps each including valid information of the sub-mapping tables with respect to a corresponding memory block among the memory blocks of the user area) [Par. 0078-0780].

With respect to claims 4, 11, and 18, LEE teaches the memory control method comprising: updating third management information in response to a collection of the first valid data, wherein the third management information comprises index information used for reading the logical-to-physical mapping information related to the first valid data (memory controller to translate the logical address to the physical address and manage the address translation information on the basis of a mapping table and  sub-bitmap to include location information of a valid mapping table effective for user data) [Par. 0053-0055].

With respect to claims 5, 12, and 19, LEE teaches the memory control method comprising: reading second mapping information from the rewritable non-volatile memory module according to the updated third management information, wherein the second mapping information comprises logical-to-physical mapping information related to second valid data; collecting the second valid data from at least one second physical unit in the first management unit according to the second mapping information; and storing the collected second valid data (memory controller to receive a logical address in order to translate the received logical address into a physical address  that can be used in the nonvolatile memory device and manage the address translation operation through the mapping table) [Par. 0064-0065].

Allowable Subject Matter
Claims 6-7, 13-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0075600 (JUNG et al) teaching method of operating a data storage device performing garbage collection in response to locality information for pages of a data block including acquiring mapping table information for the plurality of pages, and determining validity of each one of the plurality of pages while scanning mapping tables indicated by mapping table information associated with the plurality of pages.
Y. Ryu, "A Flash Translation Layer for nand Flash-Based Multimedia Storage Devices," in IEEE Transactions on Multimedia, vol. 13, no. 3, pp. 563-572, June 2011.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136